                                                                                JS-6
 1

 2
                                                                               11/8/2019
 3
                                                                                 CW
 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   P-COVE ENTERPRISES, INC., d/b/a   )            Case No. CV 18-8402 FMO (KSx)
     BUYERS CONSULTATION SERVICE,      )
12   INC.,                             )
                                       )
13                  Plaintiff,         )            JUDGMENT RE: ATTORNEY’S FEES
                                       )
14             v.                      )
                                       )
15   LIGHT ROCK OF MONTANA, LLC, d/b/a )
     BRIGHTLINK RECOVERY SERVICES; )
16   AND LANCE WELLER,                 )
                                       )
17                  Defendants.        )
                                       )
18

19         Pursuant to the Court’s Order Re: Motion for Attorney Fees and Costs, filed

20   contemporaneously with the filing of this judgment, IT IS ADJUDGED that defendants shall pay

21   plaintiff the amount of $14,054.78 in attorneys fees and costs.

22   Dated this 8th day of November, 2019.

23
                                                                           /s/
24                                                              Fernando M. Olguin
                                                              United States District Judge
25

26

27

28
